Citation Nr: 1531693	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-00 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the rating period from November 24, 1981 through June 15, 2003.  

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the rating period from June 16, 2003.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter of entitlement to an initial rating in excess of 70 percent for PTSD for the rating period from June 16, 2003 was remanded by the Board in March 2014.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD for the rating period from November 24, 1981 through June 15, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

On June 19, 2015, following certification of the appeal to the Board, but prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for an initial rating in excess of 70 percent for PTSD for the rating period from June 16, 2003 is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement an initial rating in excess of 70 percent for PTSD for the rating period from June 16, 2003 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to an initial rating in excess of 70 percent for PTSD for the rating period from June 16, 2003.  Hence, there remain no allegations of error of fact or law for appellate consideration as to that matter.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 70 percent for PTSD for the rating period from June 16, 2003 is dismissed.  


REMAND

A Board decision dated in December 2009 granted service connection for PTSD.  The May 2010 rating decision implemented the Board decision and established service connection for PTSD with an evaluation of 70 percent, effective from June 16, 2003.  In a statement received in July 2010, the Veteran's representative expressed disagreement with the initial rating and effective date assigned for the PTSD.  An effective date of November 24, 1981 for the grant of service connection for PTSD, as well as a total rating from this date, were requested.  An April 15, 2014 RO rating decision granted an earlier effective date of November 24, 1981 for the award of service connection for PTSD, but assigned an initial rating of 30 percent for the Veteran's PTSD from that date through June 15, 2003.  An April 9, 2015 written communication from the Veteran's representative served as a timely notice of disagreement (NOD) with the 30 percent initial rating assigned for the rating period from November 24, 1981 through June 15, 2003.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing this issue.  Under these circumstances, the Board has no discretion and is obliged to remand this claim for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case (SOC) on the issue of entitlement to an initial rating in excess of 30 percent for PTSD for the rating period from November 24, 1981 through June 15, 2003, and inform the Veteran and his representative of the requirements to complete an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the issue is certified for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


